Name: 84/395/EEC: Commission Decision of 12 July 1984 on the approval of the special programme for the region of Emilia-Romagna concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  regions of EU Member States;  means of agricultural production
 Date Published: 1984-08-09

 Avis juridique important|31984D039584/395/EEC: Commission Decision of 12 July 1984 on the approval of the special programme for the region of Emilia-Romagna concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) Official Journal L 213 , 09/08/1984 P. 0034 - 0034*****COMMISSION DECISION of 12 July 1984 on the approval of the special programme for the region of Emilia-Romagna concerning the development of production of beef and veal, sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81 (Only the Italian text is authentic) (84/395/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), and in particular Article 2 (3) thereof, Whereas on 10 February 1984 the Italian Government forwarded the special programme for the region of Emilia-Romagna concerning the development of production of beef and veal, sheepmeat and goatmeat and on 26 March as well as on 6 June 1984 supplied additional information; Whereas the said programme includes the indications and measures provided for in Article 5 of the Regulation showing that the objectives of the said Regulation can be attained and that the conditions of this Regulation are fulfilled; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The specific programme forwarded by the Italian Government on 10 February 1984 as amplified by information supplied on 26 March and on 6 June 1984, for the region of Emilia-Romagna concerning the development of production of beef and veal, sheepmeat and goatmeat, pursuant to Regulation (EEC) No 1944/81 is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 12 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 27.